Ehrlich, Ch. J.
Where no actual loss or injury is produced by the disobedience to an order in supplementary proceedings, the fine imposed cannot exceed $250 and costs. Code, § 2284. If actual loss or injury is produced, the amount thereof must be based upon legal proof of the damage actually sustained. Moffat v. Herman, 116 N. Y. 135 ; Sudlow v. Know, 7 Abb. (N. S.) 411; De Jonge v. Brenneman, 23 Hun, 332; Clark v. Bininger, 75 N. Y. 344; King v. Flynn, 37 Hun, 329; Gallagher v. O'Neil, 21 N. Y. St. Repr. 163. Ho such assessment of damages appears by the appeal book, and the order appealed from must, therefore, be modified by reducing the fine to the statutory limit, $250 and -$30 costs, and, as modified, the order appealed from will be affirmed, without costs. See De Jonge v. Brenneman, 23 Hun, 332 ; Erie R. R. Co. v. Ramsey, 45 N. Y. 637.
Mewburger, J., concurs.
Ordered accordingly.